Warner, Chief Justice.
This was a bill filed by the complainant against the defendant praying for an injunction and the appointment of a receiver. The presiding judge granted a rule to show cause why the injunction prayed for should not be granted, on the hearing of which the injunction prayed for. was refused. Whereupon, the complainant excepted. From the evidence before the presiding judge, as disclosed in the record, the main question upon which the complainant’s equity was based depended upon the fact whether the deed to the land in controversy, made by Barnett on the 24th of January, 1874, to the defendant, was an absolute sale of the land to it, or whether that deed was merely a security for the debt which Barnett owed the defendant. Upon this point in the case the evidence is conflicting, though the weight of theevideuce, coupled with the fact that Barnett rented the land from defendant and gave his note for the rent thereof for the year 1874, would seem to be in favor of an absolute sale of the land by Barnett to the defendant. Inasmuch as the evidence is conflicting upon the main point in the case, this court, according to its repeated rulings heretofore made, will not interfere to con*240trol the discretion of the .presiding judge in refusing the injunction.
Let the judgment of the court below be affirmed.